           Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 1 of 20



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 SAND CANYON CORPORATION f/k/a
 OPTION ONE MORTGAGE
 CORPORATION,

           Plaintiff/Counter-Defendant,

 v.                                                  Civil Action No.: GLR-19-2815

 THE BANK OF NEW YORK MELLON,
 et al.,

           Defendants/Counter-Plaintiffs.

                               MEMORANDUM OPINION

       THIS MATTER is before the Court on the Motion to Dismiss Amended

Counterclaim and Motion for Entry of Final Declaratory Judgment by Plaintiff/Counter-

Defendant Sand Canyon Corporation, formerly known as Option One Mortgage

Corporation (“Option One”) (ECF No. 28). The Motion is ripe for disposition, and no

hearing is necessary. See Local Rule 105.6 (D.Md. 2021). For the reasons outlined below,

the Court will grant in part and deny in part the Motion.

                                  I.   BACKGROUND 1

A.     Factual Background

       Defendant/Counter-Plaintiff The Bank of New York Mellon, as Trustee for

AMRESCO Residential Securities Mortgage Loan Trust 1997-3’s (“BNYM as Trustee”),



       1
         Unless otherwise noted, the Court takes the following facts from
Defendants/Counter-Plaintiffs’ Amended Counterclaim and accepts them as true. See
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted). To the extent the Court
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 2 of 20



Option One, and others entered into a Pooling and Servicing Agreement (“PSA”) dated

September 1, 1997. (Am. Countercl. ¶ 8, ECF No. 25). 2 The PSA created the AMRESCO

Residential Securities Corporation Mortgage Loan Trust 1997-3 (the “Trust”) and

established the rights and responsibilities of the contracting parties, including the right to

indemnification. (Id.). The PSA also appointed Option One as one of the Trust’s mortgage

loan servicers (“Servicers”), a role Option One fulfilled until April 2008 when it exercised

its right under the PSA to assign its contractual obligations to a new mortgage servicer, AH

Mortgage Acquisition Co., Inc. (“AH Mortgage”). (Id. ¶ 64). The Bank of New York

Mellon in its individual capacity (“BNYM”) has never been a party to the PSA. (Id. ¶ 8).

       In 1977, non-party Raymond T. Berry (“Berry”) became the owner of a property

located at 3420 Berwyn Avenue in Baltimore, Maryland (the “Property”). (Id. ¶ 10). On

March 21, 1997, Berry borrowed $53,950 from the Summit Mortgage Group, secured by

the Property and evidenced by a note and deed of trust (the “Mortgage”). (Id.). Option One

purchased the Mortgage on April 29, 1997 and sold it on June 17, 1997. (Compl.

Declaratory J. [“Compl.”] ¶ 7, ECF No. 1). It was later securitized as part of the Trust on

September 17, 1997. (Id.). The Mortgage is one of hundreds of mortgage loans that were

sold to the Trust. (Am. Countercl. ¶ 11). In 1998, Berry defaulted on the Mortgage. (Id.

¶ 12). On June 18, 1999, the Trust purchased the Property at a foreclosure auction. (Id.




discusses facts not alleged in the Amended Counterclaim, they are uncontroverted and
viewed in the light most favorable to Defendants/Counter-Plaintiffs.
       2
         The PSA is publicly available at https://sec.edgar-online.com/amresco-residential-
securities-corp-mort-%20loan-trust-1997-3/8-k-current-report-filing/1997/10/01/
section9.aspx.

                                              2
           Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 3 of 20



¶ 39). The Property thus became a Trust asset that Option One, as one of the Servicers, was

responsible for maintaining under the terms of the PSA. (Id. ¶¶ 39, 95). In March 2001, the

Trust sold the Property to Winston Calloway. (Id. ¶ 44).

       Dwight Raney, a former tenant of a unit located at the Property, claims that during

the period between June 1999 and 2001, he was injured through exposure to lead paint at

the Property. (Id. ¶¶ 51–54). On November 9, 2015, Raney sued Berry, Calloway, and The

Bank of New York Mellon in its individual capacity (“BNYM”) in the Circuit Court for

Baltimore City, Maryland (the “Raney Case”), seeking compensation for those injuries.

(Id. ¶ 54); see also Raney v. Berry, No.: 24-C-15-005604 LP (Cir.Ct.Balt.Cnty.Md. filed

Nov. 9, 2015). Raney alleged the Property was owned and/or operated by BNYM during

the relevant time frame. (Id. ¶ 55).

       During the litigation, BNYM denied all liability to Raney, arguing that it never

owned, operated, maintained, or otherwise controlled the Property in its individual

capacity. (Id. ¶ 56). BNYM further argued that the correct legal entity was BNYM as

Trustee. (Id. ¶ 59). BNYM subsequently filed a third-party complaint against Option One

for common law indemnification, contractual indemnification, and contribution. (Id. ¶ 69).

Option One moved for summary judgment, but the Circuit Court denied its motion. (Id.

¶¶ 71–72). With trial approaching and Option One refusing to indemnify BNYM, BNYM

and BNYM as Trustee resolved the Raney Case, but not before incurring attorneys’ fees

and litigation costs. 3 (Id. ¶¶ 70, 74).


       3
         The Amended Counterclaim states that the case was settled but does not contain
details about the settlement.

                                            3
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 4 of 20



       In their Amended Counterclaim, Defendants add a host of allegations regarding

Option One’s alleged negligence. For example, Defendants first allege that Option One

ought to have worked with Berry, in accordance with its authority under the PSA, to

develop a payment plan to cure the delinquencies on the Mortgage. (Am. Countercl. ¶ 13).

According to Defendants, “Option One could, and should, have developed a loss mitigation

plan with Berry allowing him to cure the delinquency, in part through the rental income he

was receiving.” (Id. ¶ 15). This would have prevented the Trust from purchasing the

Property at all, which in turn would have prevented it from incurring liability to Raney.

(Id. ¶¶ 15, 27). Defendants allege that Option One’s failure to pursue loss mitigation

options with Berry was negligent and inconsistent with the requirements of the PSA and

with mortgage servicing industry standards. (Id. ¶¶ 26–30).

       Defendants next allege that Option One negligently failed to seek possession of,

secure, and inspect the Property for environmental hazards, including lead-based paint,

prior to the Trust purchasing the property at the foreclosure sale. (Id. ¶¶ 33–38). As

Defendants explain, the Property was built in 1920, and Option One therefore should have

known that there was a substantial likelihood that it would contain lead-based paint. (Id.

¶ 33). According to Defendants, despite this known risk, “Option One never conducted a

visual inspection of the Property or ordered an environmental inspection of the Property,

despite being required to do so under the PSA and mortgage servicing industry standards.”

(Id. ¶ 36). In sum, “Option One negligently failed to act in the best interest of the [Trust]”

by failing to “inspect the Property, test the Property for the presence of lead-based paint,




                                              4
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 5 of 20



nor conduct any environmental remediation of lead-based paint after the [Trust] purchased

the Property, as required by the PSA.” (Id. ¶ 49).

       Defendants assert that following Option One’s negligent omissions, the Trust

purchased the Property without the benefit of an inspection. (Id. ¶ 39). As a result of the

purchase, BNYM as Trustee gained equitable ownership of the Property, a status that later

prompted “the Circuit Court for Baltimore City [to deem] BNYM as Trustee to be ‘owner’

of the Property under the Baltimore City Housing Code at the time of the foreclosure sale,

and therefore responsible for the abatement of lead paint at the Property.” (Id. ¶ 40).

Thereafter, during the period Option One continued to be responsible for maintaining the

Property, “Raney ingested and consumed paint and dust containing lead and lead pigment

while residing at and/or visiting the Property[.]” (Id. ¶ 51).

B.     Procedural History

       On September 24, 2019, Option One filed the present action against BNYM in its

individual capacity and as Trustee. (ECF No. 1). Option One seeks a declaration that it has

no duty or obligation to indemnify BNYM in its individual capacity or as Trustee for fees

incurred in defending the Raney Case. (Compl. ¶¶ 28–39; id. at 11).

       On November 11, 2019, Defendants filed an Answer and Counterclaim against

Option One. (ECF No. 8). On December 9, 2019, Option One filed its Motion to Dismiss

Counterclaim. (ECF No. 11). Defendants filed an Opposition on December 30, 2019. (ECF

No. 14). On January 14, 2020, Option One filed a Reply. (ECF No. 15).

       On September 3, 2020, the Court granted Option One’s Motion to Dismiss

Defendants’ original Counterclaim. (ECF Nos. 16, 17). The Court rejected Option One’s


                                              5
           Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 6 of 20



argument that it was not subject to contractual indemnification because it is no longer a

Servicer under the PSA and was not a Servicer at the time the Raney Case was filed. (See

Sept. 3, 2020 Mem. Op. [“Mem. Op.”] at 5–9, ECF No. 16). The Court further rejected

Option One’s argument that it was not subject to tort-based indemnification because Raney

sued BYNM individually, rather than BNYM as Trustee, and BNYM therefore ought to

have extricated itself from the litigation. (Id. at 11). The Court nevertheless granted Option

One’s Motion as to all three counts of Defendants’ Counterclaim upon finding that

Defendants had failed to adequately allege that Option One was negligent and that its

negligence led to the Raney Case and Defendants’ eventual settlement with Raney. (Id. at

9–13).

         On November 6, 2020, Defendants moved for leave to file an amended

counterclaim. (ECF No. 22). The Court granted Defendants’ Motion and docketed the

Amended Counterclaim on November 23, 2020. (ECF Nos. 24, 25). The Amended

Counterclaim alleges: contractual indemnification to BNYM as Trustee (Count I); common

law indemnification as to BNYM in its individual capacity (Count II); and common law

indemnification as to BNYM as Trustee (Count III). (Am. Countercl. ¶¶ 76–143). BNYM

requests all damages, costs, expenses, and attorneys’ fees incurred in the Raney Case, plus

interest, along with its costs, expenses, and attorneys’ fees in the instant case. (Id. at 24,

29, 34).

         On December 18, 2020, Option One filed its Motion to Dismiss Amended

Counterclaim and Motion for Entry of Final Declaratory Judgment (ECF No. 28).




                                              6
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 7 of 20



Defendants filed an Opposition on January 15, 2021. (ECF No. 29). On February 12, 2021,

Option One filed a Reply. (ECF No. 34).

                                  II.    DISCUSSION

A.     Standard of Review

       The purpose of a Rule 12(b)(6) motion is to “test[ ] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). When reviewing a Rule 12(b)(6) motion

to dismiss a counterclaim, “[t]his Court applies the same standard of review that would be

applied to a Rule 12(b)(6) motion to dismiss a complaint.” First Data Merch. Servs. Corp.

v. SecurityMetrics, Inc., No. RDB-12-2568, 2013 WL 6234598, at *3 (D.Md. Nov. 13,

2013) (citing Shoregood Water Co. v. U.S. Bottling Co., No. RDB-08-2470, 2010 WL

1923992, at *1–2 (D.Md. May 11, 2010)).

       A complaint fails to state a claim if it does not contain “a short and plain statement

of the claim showing that the pleader is entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not

“state a claim to relief that is plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S.

at 555). Though the plaintiff is not required to forecast evidence to prove the elements of


                                              7
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 8 of 20



the claim, the complaint must allege sufficient facts to establish each element. Goss v. Bank

of Am., N.A., 917 F.Supp.2d 445, 449 (D.Md. 2013) (quoting Walters v. McMahen, 684

F.3d 435, 439 (4th Cir. 2012)), aff’d, 546 F.App’x 165 (4th Cir. 2013).

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd. of Comm’rs of Davidson Cnty., 407 F.3d 266, 268 (4th Cir. 2005)

(citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). But the court need not accept

unsupported or conclusory factual allegations devoid of any reference to actual events,

United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions

couched as factual allegations, Iqbal, 556 U.S. at 678.

B.     Analysis

       1.     September 3, 2020 Opinion

       As an initial matter, the Court reiterates two conclusions from its September 3, 2020

Memorandum Opinion: (1) “BNYM plausibly alleges that Option One, not Ocwen, was

the Servicer responsible for indemnification because Option One was responsible for

managing and otherwise preserving the Property from 1999 to 2001—the time period that

Raney was allegedly injured at the Property,” (Mem. Op. at 9); and (2) “[w]hether or not

Raney should have named the Trust or BNYM individually has no bearing on Option One’s

liability to BNYM.” (Id. at 11). In Sections III.D and III.E of its Motion, Option One

nevertheless rehashes certain arguments precluded by these conclusions in the Court’s

September 3 Opinion. (See Mem. Law Supp. Mot. Dismiss Am. Countercl. & Mot. Entry


                                              8
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 9 of 20



Final Declaratory J. [“Mot. Dismiss”] at 19–22, ECF No. 28-1). For the reasons set forth

in its September 3 Opinion, the Court rejects these arguments.

      2.     Averments Based on Information and Belief

      Option One argues that Defendants’ Amended Counterclaim must fail because it is

“replete with factual averments based upon information and belief” that are inappropriate

because “it is clear that Trustee and BNYM did not make inquiry ‘reasonable under the

circumstances’ as required by Federal Rule of Civil Procedure 11(b).” (Mot. Dismiss at

12). According to Option One, Defendants have access to the relevant records and could

have gained additional information during discovery in the Raney Case. Similarly, Option

One argues that Defendants’ vague references to “servicing industry standards” are

“disingenuous” and “inexcusable” because the specific standards are ascertainable by

Defendants but not identified in the Amended Counterclaim. (Mot. Dismiss at 13). As a

result, Option One argues that these assertions are not well-pleaded and should be

disregarded by the Court in determining whether Defendants have met their burden under

Rule 12(b)(6).

      Option One is correct that complaints filed in this Court are required to satisfy

Federal Rules of Civil Procedure 8 and 11—among others—in order to survive a motion

to dismiss under Rule 12(b)(6). See Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir.

2009). The Court finds, however, that the Amended Counterclaim does not appear to be in

violation of Rule 11. First, pleading “upon information and belief” is appropriate where

“the evidence needed to prove these claims is within the [defendant’s] control.” Midshore

Riverkeeper Conservancy, Inc. v. Franzoni, 429 F.Supp.3d 67, 80 (D.Md. 2019). Option


                                            9
       Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 10 of 20



One broadly asserts that BNYM as Trustee “has had, and continues to have, access to

available servicing records” and that BNYM “had ample opportunity to seek discovery” in

the Raney Case “to the extent that it needed records beyond those to which it is entitled

under the PSA.” (Mot. Dismiss at 12). But Option One ignores several categories of

documents, identified by Defendants in their Opposition, outside the scope of the servicing

records that would establish their claims premised on information and belief. (See Opp’n

Mot. Dismiss Am. Countercl. & Mot. Entry Final Declaratory J. [“Opp’n”] at 9–11, ECF

No. 29). The Court is similarly unpersuaded by Option One’s sweeping assertion that

Defendants’ failure to possess all relevant documents is “inexcusable” because Defendants

had the opportunity to seek discovery in a separate and now years-old litigation.

Accordingly, the Court does not find that Defendants have run afoul of Rule 11 through

making factual averments based on information and belief.

       The Court also rejects Option One’s argument that Defendants violated Rule 11 by

making general references to mortgage servicing industry standards to support their

position that Option One acted in a negligent manner. While it may be true that the

Amended Counterclaim could provide additional detail, the references are more than

sufficient to satisfy the Rule 8 standard of “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2); see also Hearn Insulation &

Improvement Co., Inc. v. Bonilla, No. AW-09-990, 2009 WL 10687228, at *2 (D.Md. June

4, 2009) (“Under Rule 12(b)(6), [plaintiff] is not required to specifically and exhaustively

state every fact that supports its claim.”). Nor do general references to industry standards

run afoul of the Rule 11 requirement that parties perform an “inquiry reasonable under the


                                             10
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 11 of 20



circumstances.” Indeed, this Court and other courts within the Fourth Circuit have

repeatedly permitted complaints to move forward based on general allegations of

noncompliance with industry standards. See, e.g., Diamond Beach Condo. Ass’n v.

Restoration Eng’g, Inc., No. WDQ-05-3212, 2007 WL 9711738, at *3 (D.Md. Jan. 11,

2007) (relying in part on unspecific allegations in complaint that defendant was “not

compliant with industry standards” in decision denying Rule 12(b)(6) motion); Valley

Proteins, Inc. v. Mid-S. Steam Boiler & Eng’g Co., No. 2:17CV19, 2017 WL 11507175,

at *3 (E.D.Va. May 12, 2017) (finding that it was sufficient for plaintiff to “specif[y] that

the applicable standards are the ones concerning thermal processing” and that if defendant

was “suggesting that no such standard exists, that is a question of fact not properly decided

on a motion to dismiss, where the Court presumes the truth of the pled facts”); Simons v.

Wal-Mart Stores E., L.P., No. 8:11-CV-03180-JMC, 2013 WL 393998, at *4 (D.S.C. Jan.

31, 2013) (“At this stage of the litigation, the fact that Simons has not identified a particular

industry standard does not prevent him from exploring the existence and possible breach

of such standards.” (citing Eaton Corp. v. Trane Carolina Plains, 350 F.Supp.2d 699, 703

(D.S.C. 2004))). The Court finds these decisions persuasive and finds that Defendants’

generalized references to mortgage servicing industry standards are appropriate at this

stage of the litigation.

       3.      Contractual Indemnification (Count I)

       Indemnification may arise through contract. See Pulte Home Corp. v. Parex, Inc.,

942 A.2d 722, 730 (Md. 2008); Olin Corp. v. Consol. Aluminum Corp., 5 F.3d 10, 15 (2d

Cir.1993). Here, BNYM as Trustee seeks contractual indemnification, noting that it and


                                               11
         Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 12 of 20



Option One were parties to the PSA, which required Option One, as Servicer, to indemnify

and hold the Trustee harmless “against any and all claims, losses, penalties, fines,

forfeitures, legal fees and related costs, judgments, and any other costs, fees and expenses”

arising out of Option One’s negligent failure to perform its duties as Servicer. (PSA § 8.30).

BNYM as Trustee further argues that it incurred damages because it sought to defend the

Raney Case and became a party to the resolution.

         As set forth in the Court’s September 3, 2020 Memorandum Opinion, “[t]he limiting

language in the PSA’s indemnification clause is dispositive. Pursuant to § 8.30, the

Servicer is obligated to indemnify the Trust for claims arising out of its negligent failure to

perform its duties under the PSA.” (Mem. Op. at 13). Thus, to the extent that Defendants

have adequately alleged that Option One was negligent in its performance of its duties

under the PSA, their contractual indemnification claim must survive. At bottom, the Court

finds that Defendants’ allegations regarding Option One’s negligence are sufficient to state

a claim upon which relief may be granted and will deny Option One’s Motion as to this

count.

         For its part, Option One argues that its failure to engage in loss mitigation efforts

could not have constituted breached a duty it owed to Defendants because any such efforts

were discretionary under the PSA. (See PSA § 8.02). However, the PSA provided Servicers

discretion to seek such arrangements in conjunction with other charges, including

directions that the Servicer comply with industry standards and act in the best interests of

the Trust. (See, e.g., Am. Countercl. ¶¶ 13–14, 17; PSA § 8.01 (requiring Option One to

“service the loans generally in accordance with standard industry practices applicable to


                                              12
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 13 of 20



servicing similar loans”); PSA § 8.32 (requiring Option One to “perform its servicing

functions with respect to the Mortgage Loans in the best interests of and for the benefit of

the Owners”). Moreover, Section 8.13 of the PSA permitted foreclosure for loans “as to

which no satisfactory arrangements can be made for collection of Delinquent payments.”

This language arguably created a duty for Option One to ensure that this condition

precedent—that no arrangement could be made to collect the delinquent payments—was

met prior to the Trust purchasing the Property. That same section permits a Servicer to rent

a property to the extent the Servicer deems doing so “to be in the best interest of the Owners

for the period prior to the sale of such REO Property.” (PSA § 8.13). The Court finds that

Defendants have plausibly alleged that these provisions of the PSA created a duty on the

part of Option One to engage in loss mitigation efforts prior to purchasing the Property.

       Option One also makes much of certain language contained in Section 8.13 of the

PSA, which appears to only require a Servicer to conduct an environmental inspection of

the Property “in the event any responsible officer of a Servicer has actual knowledge that

a Property is in any way affected by hazardous or toxic substances or wastes[.]” Because

the Complaint does not contain an allegation that it had actual knowledge, Option One

reasons, it had no duty to inspect and, as a result, any allegations that it breached such a

duty fail to state a claim.

       This argument fails for two reasons. First, the allegations of negligence contained

in the Amended Counterclaim arise from at least three omissions by Option One: (1) its

failure to engage in loss mitigation efforts with Berry; (2) its failure to take immediate

possession of the Property following Berry’s default; and (3) its failure to conduct an


                                             13
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 14 of 20



inspection prior to the Trust’s purchase of the Property. Option One’s argument only

addresses the last subject of Defendants’ allegations; thus, even if the Court were persuaded

by the argument, Defendants’ claim could survive based on the remaining allegations of

negligence.

       Second, Section 8.13 does not provide that a Servicer’s “actual knowledge” of

hazardous substances is the only circumstance under which an environmental inspection

may be sought. Rather, Section 8.13 states that if “a Servicer has actual knowledge . . .

such Servicer shall cause an environmental inspection or review of such Property to be

conducted[.]” Limiting the duty to inspect to only those circumstances, however, is

arguably inconsistent with charges contained in other sections of the PSA requiring a

Servicer to comply with industry standards and act in the best interests of the Trust. (See,

e.g., Am. Countercl. ¶¶ 13–14, 17; PSA § 8.01 (requiring Option One to “service the loans

generally in accordance with standard industry practices applicable to servicing similar

loans”); PSA § 8.32 (requiring Option One to “perform its servicing functions with respect

to the Mortgage Loans in the best interests of and for the benefit of the Owners”). Option

One may be able to establish that its decision not to inspect the Property or to engage in

loss mitigation efforts was in accordance with standard industry practices and in the best

interest of the Trust. But, until then, BNYM as Trustee has plausibly alleged that Option

One breached one or more duties that Option One owed and that BNYM as Trustee suffered

harm as a result. At this stage of the litigation, that suffices for this count to survive Option

One’s Motion.




                                               14
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 15 of 20



       4.     Common Law Indemnification – BNYM (Count II)

       BNYM argues it is entitled to tort-based indemnification from Option One because

Option One was negligent in its duties with respect to the Property. As in its September 3,

2020 Memorandum Opinion, the Court will analyze these claims under Maryland law. 4

The Court of Appeals of Maryland has described the State’s two forms of common law

indemnification as follows:

              A right of indemnity may also arise by implication, either of
              fact or by law. See Franklin v. Morrison, 350 Md. 144, 154,
              711 A.2d 177, 182 (1998); Hanscome v. Perry, 75 Md.App.
              605, 615, 542 A.2d 421, 426 (1988). A right of indemnity
              implied in fact may arise from a special relationship between
              the parties, usually contractual in nature, or from a course of
              conduct. As pointed out in Hanscome, not every contractual
              relationship will produce an implied indemnity. Rather, as
              noted in Araujo v. Woods Hole, Martha’s Vineyard, Etc., 693
              F.2d 1, 2–3 (1st Cir. 1982), “a contractual right to
              indemnification will only be implied when there are unique
              special factors demonstrating that the parties intended that the
              would-be indemnitor bear the ultimate responsibility . . . or
              when there is a generally recognized special relationship
              between the parties.”

              Finally, the right may be an equitable one implied by law. In
              Franklin v. Morrison, supra, 350 Md. at 154, 711 A.2d at 182,
              we observed that this third form of indemnity, which we
              characterized as tort indemnity, may exist between persons
              liable for a tort. We said that the basis of it “is restitution, and
              the concept that one person is unjustly enriched at the expense

       4
         In diversity actions, a federal court must apply the law of the forum state, including
its choice of law rules. Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270, 275 (4th
Cir. 2007). For tort-based claims, Maryland applies the law of the state where the alleged
harm occurred. Johnson-Howard v. AECOM Special Missions Servs., Inc., 434 F.Supp.3d
359, 371 (D.Md. 2020). Because the alleged events in the Raney Case and a substantial
part of the events or omissions giving rise to the Amended Counterclaim occurred in
Maryland, the substantive tort law of Maryland law governs BNYM’s tort-based
indemnification claims. See Hauch v. Connor, 453 A.2d 1207, 1209 (Md. 1983).

                                              15
        Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 16 of 20



              of another when the other discharges liability that it should be
              his responsibility to pay.” Id., quoting from Restatement
              (Second) of Torts, § 886B cmt. c. (1979).

Pulte Home Corp., 942 A.2d at730–31. BNYM does not specify which form of common

law indemnification it seeks; accordingly, the Court will analyze its allegations under both

categories.

       As the Court concluded in its September 3, 2020 Memorandum Opinion, “BNYM

does not allege any facts suggesting any special factors or a special relationship between it

and Option One. . . . Without any such special factors or a special relationship, BNYM

would not be entitled to indemnification based on either Maryland or New York’s ‘implied

in fact’ doctrine.” (Mem. Op. at 10–11 n.8). BNYM has added no additional allegations in

its Amended Counterclaim to articulate a special relationship between the parties.

Accordingly, there is no basis for implied-in-fact indemnification as to BNYM.

       BNYM has also failed to state a claim for implied-in-law indemnification. As

Option One correctly notes, “[t]ort-based indemnification requires that both the indemnitor

and indemnitee be liable in tort to the original plaintiff.” (Reply Mem. Supp. Mot. Dismiss

Am. Countercl. & Mot. Entry Final Declaratory J. [“Reply”] at 4, ECF No. 34 (citing Mem.

Op. at 12)); see Pulte Home Corp., 942 A.2d at 730 (finding that implied-in-law

indemnification “may exist between persons liable for a tort”); Franklin, 711 A.2d at 184

(“If two persons are liable in tort to a third person for the same harm and one of them

discharges the liability of both, he is entitled to indemnity from the other if the other would

be unjustly enriched at his expense by the discharge of liability.” (quoting Restatement

(Second) of Torts § 886B(1) (Am. L. Inst. 1979))). Here, “BNYM in its individual capacity


                                              16
       Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 17 of 20



denied all liability to Raney” and “at all times argued that it never owned, operated,

maintained, or had anything to do with the Property in its individual capacity.” (Am.

Countercl. ¶ 56). To the extent BNYM maintains that it is not liable in tort to Raney, it

cannot seek implied-in-law indemnification in connection with the alleged wrongdoing

underlying his claims.

      BNYM cites several decisions by New York courts in support of its position that it

may seek indemnification despite settling the Raney Case and admitting no liability. See

Casey ex rel. Casey v. Ryder Truck Rental, Inc., No. 00 CV 2856 (CLP), 2005 WL

1150228, at *21 (E.D.N.Y. May 16, 2005); Zurich Am. Ins. Co. v. Tower Nat’l Ins. Co.,

159 A.D.3d 418, 419 (N.Y.App.Div. 2018); Deutsche Bank Tr. Co. of Americas v. Tri-

Links Inv. Tr., 74 A.D.3d 32, 40 (N.Y.App.Div. 2010). Defendants’ common law

indemnification claims, however, are analyzed under Maryland law, and these cases are

inapposite. BNYM also cites certain cases from Maryland courts that it asserts support its

position that it may pursue an indemnification claim despite resolving the Raney Case

through a settlement. See Shelton v. United States, No. PWG-14-2031, 2017 WL 679214,

at *7 (D.Md. Feb. 21, 2017); Chesapeake Bay Found., Inc. v. Weyerhaeuser Co., No.

PWG-11-47, 2015 WL 2085477, at *11 (D.Md. May 4, 2015); Whiting-Turner Contracting

Co. v. Coupard, 499 A.2d 178, 182 (Md. 1985). These cases, however, stand for the

proposition that a claim for indemnification does not ripen until a party incurs costs

associated with resolving the underlying claims. They do not reject or call into question

the finding, clearly stated by the Court of Appeals of Maryland, that implied-in-law

indemnification only exists “between persons liable for a tort.” Pulte Home Corp., 942


                                           17
       Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 18 of 20



A.2d at 730. The Court also declines to do so on this occasion. Because BNYM in its

individual capacity has not articulated a claim for implied-in-fact or implied-in-law

indemnification, the Court will dismiss Count II of the Amended Counterclaim.

       5.     Common Law Indemnification – BNYM as Trustee (Count III)

       As with BNYM in its individual capacity, BNYM as Trustee does not specify which

form of common law indemnification it seeks; accordingly, the Court will analyze its

allegations under both categories.

       To start, the Court notes that BNYM as Trustee has failed to state a claim for

implied-in-law indemnification for the same reasons it finds that BNYM in its individual

capacity failed to do so. (See Am. Countercl. ¶ 59 (“BNYM in its individual capacity also

argued that it had no liability in either its individual or trustee capacities.”)). Nowhere in

the Amended Counterclaim do Defendants allege that BNYM as Trustee was jointly liable

for the tort alleged in the Raney Case. Accordingly, its implied-in-law indemnification

claim must fail.

       The Court also finds that BNYM as Trustee has failed to state a claim for implied-

in-fact indemnification. As set forth above, “[a] right of indemnity implied in fact may

arise from a special relationship between the parties, usually contractual in nature, or from

a course of conduct.” Pulte Home Corp., 942 A.2d at 730. It is true that in this case, the

PSA created a special relationship between BNYM as Trustee and Option One. Option One

argues, however, that BNYM as Trustee cannot maintain a claim of common law

indemnification because the PSA specifically addresses the scope of indemnification

between the parties. See Nat’l Lab. Coll., Inc. v. Hillier Grp. Architecture N.J., Inc., 739


                                             18
       Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 19 of 20



F.Supp.2d 821, 831 (D.Md. 2010) (“[Q]uasi-contractual remedies such as implied

indemnification are generally unavailable when a contract exists covering the same subject

matter.” (citations omitted)). Defendants counter that they are permitted to plead “in the

alternative,” see Fed.R.Civ.P. 8(d)(2), and courts across the country have permitted parties

in this position to simultaneously advance claims of contractual and common law

indemnification. See, e.g., Holt v. Walsh Grp., 316 F.Supp.3d 274, 281–82 (D.D.C. 2018);

Devs. Sur. & Indem. Co. v. Renaissance Valley Farms, LLC, 36 F.Supp.3d 742, 753

(W.D.Ky. 2014); Cincinnati Ins. Co. v. Gilbert, No. 4:19-CV-00245-KOB, 2019 WL

4686350, at *1 (N.D.Ala. June 6, 2019).

       The Court agrees with Option One. While Defendants cite out-of-district cases

permitting   implied    indemnification   claims    to   proceed    alongside   contractual

indemnification claims, this Court has repeatedly held that allowing such claims to proceed

in tandem would be “incongruent.” See Nat’l Lab. Coll., 739 F.Supp.2d at 831 (explaining

that “[a]ny implied common law indemnification scheme would either contradict or add to

these clearly defined circumstances in the contract”); see also Bayles v. Marsh Realty &

Assocs., LLC, No. DKC-20-3322, 2021 WL 1198144, at *4 (D.Md. Mar. 30, 2021)

(“[Defendants’] claims of general indemnification [are] precluded by the contractual

provision governing such claims.”); Hanover Ins. Co. v. Engineered Sys. All., LLC, No.

PX-15-112, 2019 WL 1002603, at *9 (D.Md. Mar. 1, 2019) (“The lack of implied

indemnity is further supported by the express contractual indemnity provision, which

defines the scope of the Third-Party Defendants’ indemnity obligations.”); Woods v.

Dolgencorp, LLC, No. TJS-15-3249, 2017 WL 4712198, at *2 (D.Md. Oct. 18, 2017)


                                            19
       Case 1:19-cv-02815-GLR Document 42 Filed 07/27/21 Page 20 of 20



(“Any claim for implied indemnification would necessarily be ‘incongruent with the

express provisions’ of the lease agreement.” (quoting Nat’l Lab. Coll., 739 F.Supp.2d at

831)); Chesapeake Bay Found., 2015 WL 2085477, at *10 (“Here, also, the express

contractual language defines [defendant’s] duty to indemnify, and [plaintiff] cannot prevail

on a claim for common law indemnification.”). For these reasons, the Court will dismiss

BNYM as Trustee’s common law indemnification claims.

                               III.    CONCLUSION

       For the foregoing reasons, the Court will grant in part and deny in part Option One’s

Motion to Dismiss Amended Counterclaim and Motion for Entry of Final Declaratory

Judgment (ECF No. 28). A separate Order follows.

Entered this 27th day of July, 2021.



                                                      /s/
                                          George L. Russell, III
                                          United States District Judge




                                            20
